Title: John Adams to Benjamin Franklin, 27 July 1784
From: Adams, John
To: Franklin, Benjamin


        
          Sir
          The Hague July 27th. 1784
        
        I embrace the opportunity, by Mr: Bingham, to enclose to your Excellency, Copy of a Letter from Mr: Jefferson, by which it appears that we are joined in some affairs which will give me the Occasion to visit Paris once more, and reside there for some little time at least.
        As Mr: Jefferson will not probably arrive before the latter End of August, and nothing can be done before he comes, I shall wait at the Hague for my Wife and Daughter, who are happily arrived in London, and endeavour to go with them, in Time to meet your Excellency and Mr: Jefferson upon his arrival at Paris.
        The Philosophers are speculating upon our Constitutions and I hope will throw out Hints, which will be of Use to our Countrymen. The Science of Government as it is founded upon the genuine Principles of Society, is many Centuries behind that of most other Sciences, that of the fine Arts, as well as that of Trades and Manufactures. As it is the first in Importance it is to be hoped, it may overtake the rest, and that Mankind may find their Account in it. The Berlin Academician has set an Example, which if liberally followed, may produce great Effects, for I dont believe that many will find with him upon Examination that Despotism or even Monarchy is the best possible form of Government.
        They have sent me from Amsterdam, Copies of a Translation, of the Abby de Mably’s Letters, made by an English Episcopal Clergymen, at Amsterdam, whom I don’t know. I enclose one to your Excellency and have the Honour to be, with great Respect &c.
      